Case 5:12-cv-00114-JPB-JPM Document 433 Filed 12/14/18 Page 1 of 4 PagelD #: 10950

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
Wheeling Division

PHILIP ALIG, SARA J. ALIG,
ROXANNE SHEA and DANIEL V. SHEA,
Individually and on behalf of a class of persons,

Plaintiffs,
v. Civil Action No. 5:12¢ev114 (lead)
Civil Action No. 5:12¢v115
QUICKEN LOANS INC., and Honorable John Preston Bailey
TITLE SOURCE, INC.,
Defendants.

JUDGMENT

As all claims in this matter have been resolved, either by this Court or otherwise, this Court
enters final judgment as follows:

1. Count 2 of Plaintiffs’ First Amended Complaint [Doc. I-1] (the “Amended
Complaint”) is DISMISSED, with prejudice, as to all Defendants.

2. Count 3 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

3. By Order dated June 2, 2016 [Doc. 227], this Court conditionally certified a class
with respect to Counts !, 4, and 7 of the Amended Complaint defined as follows:

All West Virginia citizens who refinanced mortgage loans with Quicken, and for

whom Quicken obtained appraisals through an appraisal request form that included

an estimate of value of the subject property.
Following this Order, the Court approved notice of this action and the opportunity to opt-out to
the members of the class (the “Class Notice”). The Class Notice was mailed to the class members

in December 2017 and, in response, William C. Clark, Delia L. Clark, David A. Smith and Beth

A. Smith opted-out of the class. In addition, by Order dated September 24, 2018 [Doc. 427], the
Case 5:12-cv-00114-JPB-JPM Document 433 Filed 12/14/18 Page 2 of 4 PagelD #: 10951

Court approved a notice to certain individuals advising them that, although they were previously
sent the Class Notice, they were later determined not to be members of the class. This notice was
mailed to the affected persons on November 15, 2018. The final class consists of the borrowers
on 2,769 West Virginia loans.

4, In its June 2, 2016 Order, this Court also granted, in part, Plaintiffs’ motion for
partial summary judgment with respect certain aspects of Counts 1, 4, and 7 and granted, in part,
Defendants’ motion for partial summary judgment with respect to other aspects of the same counts.
Consistent with that Order, the Court finally CERTIFIES the above class with respect to Counts
1, 4, and 7, GRANTS judgment in favor of Plaintiffs and the class in the manner described in its
June 2, 2016 Order, and GRANTS judgment in favor of Defendants in the manner described in its
June 2, 2016 Order.

5. For Count 4, by Order dated July 11, 2017 [Doc. 353], this Court awarded
$3,500.00 in statutory damages to Plaintiffs and the borrower(s) on each of the 2,769 class loans
for an aggregate statutory damages award of $9,691,500.00, payable by Defendants jointly and
severally. For Count 7, in the same Order, the Court awarded Plaintiffs and the borrower(s) on
each of the class loans the appraisal fees paid by them in an aggregate amount of $968,702.95,
payable by Defendants jointly and severally. No separate damages were awarded for Count I.

6. Thereafter, this Court directed the Plaintiffs to provide notice to the class of the
opportunity to seek actual damages on Count 4, and set a deadline of November 30, 2017 for
Plaintiffs and any class members seeking such damages to identify themselves to the Court. That
notice was provided and class counsel advised the Court that Plaintiffs and eight other class
members were the only persons pursuing actual damages with regard to the class claims certified

in this matter. [Doc. 364.] Thereafter, the parties advised the Court that (a) five of the eight class
Case 5:12-cv-00114-JPB-JPM Document 433 Filed 12/14/18 Page 3 of 4 PagelD #: 10952

members had elected to forego pursuing actual damages in connection with the class claims, and
(b) resolutions had been reached with respect to actual damages claims of Plaintiffs and the three
remaining class members. [Doc. 414.]

7. Except as described above, Count | of the Amended Complaint is DISMISSED in
all other respects, with prejudice, as to all Defendants.

8. Except as described above, Count 4 of the Amended Complaint is DISMISSED in
all other respects, with prejudice, as to all Defendants.

9, Except as described above, Count 7 of the Amended Complaint is DISMISSED in
all other respects, with prejudice, as to all Defendants.

10. Count 5 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

1l. Count 6 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

12. Count 8 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

13. Count 9 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

14. Count 10 of the Amended Complaint is DISMISSED, with prejudice, as to all
Defendants.

15. Judgment is entered in favor of Plaintiffs and the class in the amount of
$10,660,202.95,

16. Post-judgment interest shall accrue in accordance with 28 U.S.C. § 1961.
Case 5:12-cv-00114-JPB-JPM Document 433 Filed 12/14/18 Page 4 of 4 PagelD #: 10953

17. Class counsel may file a petition for attorneys’ fees and costs within thirty (30) days
following the issuance of the mandate in any appeal(s) taken in this matter or, if no timely appeal
is filed, within thirty (30) days of the deadline to file a timely appeal.

It is so ORDERED.

pated: Dosanelary —I44 2018

   

   

Hon. John Preston Bailey
ed States District Judge
